CONFIDENTIAL
 
Exhibit 10.1
 
DISTRIBUTORSHIP AGREEMENT



This AGREEMENT made and entered into on this October 2, 2006 (“Effective Date”),
by and between SAMSUNG ELECTRONICS CO., LTD. having its place of business at 416
Maetan 3-Dong, Yeongtong-Gu, Suwon City, KyungKi-Do, KOREA (hereinafter referred
to as the “Seller”), and GVI SECURITY INC. having its place of business at 2801
Trade Center Drive, Suite 120, Carrollton, Texas. 75007, U.S.A (hereinafter
referred to as the “Distributor”), hereinafter jointly referred to as the
PARTIES.
 
WITNESSETH


WHEREAS, the Seller is engaged in manufacturing and marketing of CCTV and
Security Surveillance Equipment, the details of which is defined as below
(hereinafter referred to as the “Products”), and whereas, the Distributor
desires to purchase and market such Products under the terms and conditions of
this Agreement;


WHEREAS, the parties entered into Distributor Agreement generally describing,
and providing certain obligations and rights of the parties relating to
distributorship in effective August 31, 2004, and terminating on October 2,
2006. (“Previous Agreement”)


WHEREAS, the parties wish to enter into a distribution arrangement by entering
into this Agreement, which shall define and provide more detailed rights and
obligations of the parties;


NOW THEREFORE, in consideration of the promise and mutual covenants hereunder
set forth, the Parties hereto agree as follows:


ARTICLE 1. SCOPE OF AGREEMENT



1.1
The Seller entrusts the distributor with the Right to sell “SAMSUNG” CCTV and
SECURITY SURVEILLANCE PRODUCTS in the territory(s) of North, Central and South
America.(“Territory”) During the Term of this Agreement the Distributor is
authorized to publicly define its activity with the following statement:
Authorized Distributor of SAMSUNG ELECTRONICS CO., LTD. CCTV and SECURITY
SURVEILLANCE PRODUCTS. Samsung grants the Distributor the right to sell, market,
lease and distribute the Products in the Territory. Samsung will not compete and
sell Products directly or indirectly, through other distributors, or Samsung
business units, to the Top 25 customers of Distributor. (The list of Top 25
customers set forth in the Attachment 1 “ Top 25 customers”).




1.2
Unless otherwise specified in Section 1.1, Seller reserves the rights to sell
and distribute in the Territory either directly or, through any third party any
products under its trademarks or any other private brand names to any person,
agent or distributor in the Territory without any liability to the Distributor.




1.3
"Products", which are covered by this Agreement, shall exclusively mean the
following types of products manufactured by the Seller under "Samsung"
trademarks:

 
-1-

--------------------------------------------------------------------------------

CONFIDENTIAL
 
1) Complete Professional security product line



ARTICLE 2. SALE AND PURCHASE OF PRODUCTS
 

2.1
Subject to the terms and conditions of this Agreement, The Seller agrees to sell
to the Distributor and the Distributor agrees to purchase Products from The
Seller.




2.2
No order from the Distributor is binding on the Seller until the Seller gives
the Distributor a confirmation of an acceptance of the order issued by the
Distributor. In no event the Distributor shall rescind or amend any order which
is accepted by the Seller.




2.3
The Distributor shall issue to the Seller its purchase order for the Products at
least forty five (45) days prior to the shipment of the Products.




2.4
The Seller shall use its best effort to accept any reasonable orders for the
products placed by the Distributor, provided that it shall not be required to
accept a Distributor’s order or any part thereof when:




(a)  
the Seller has discontinued the manufacture or sale of the Products ordered at
the time the order is received, (provided, however, that Distributor must be
notified 90 days in advance of any discontinued products), or




(b)  
the Distributor has defaulted upon any of Sections of this Agreement;

 
ARTICLE 3. TERMS OF AGREEMENT - UNDERTAKINGS AND PROHIBITIONS



3.1
This Agreement shall remain in full force and effect from the Effective Date
until December 31, 2010, unless sooner terminated pursuant to terms and
conditions of this Agreement. This Agreement may be renewed or extended only by
mutual written agreement of the parties within sixty (60) days prior to the
relevant expiration of this Agreement.




3.2
The Distributor must reach a Minimum Annual Purchase Objective of U$  

(on the basis of actual shipping) for the specified Agreement period as follows
;


U$ Million
Year
 
Annual Total
 
Remark
 
2006
   
21
   

 
2007
   
27
   

 
2008
   

   

 
2009
   

   

 
2010
             

 

3.3
The Minimum Purchase Objective of the year of 2008, 2009 and 2010 shall be
automatically increased 20% each year from the base year of 2007. In case the
market growth rate of the preceding year (“Market Growth Rate”) is more than
20%, which is based on the data and information provided by market survey
institutes with international repute such as IMS or JP Freeman, the Minimum
Purchase Objective shall be automatically increased by [the Market Growth Rate +
(Market Growth Rate*30%)].

 
-2-

--------------------------------------------------------------------------------

CONFIDENTIAL
 

3.4
For the purposes of this Section, the Products shall be deemed to have been
purchased when Products have been shipped to Distributor from Seller’s factory.




3.5
This Agreement can be terminated by Seller at any time if the Distributor does
not attain the Minimum Annual Purchase Objective in each given year.

 
ARTICLE 4. MARKET DEVELOPMENT FUND



4.1
Subject to Distributor’s satisfactory account status, , the Seller shall support
the Distributor by providing Quarterly Market Development Fund (hereinafter
referred to MDF) for its Samsung brand marketing and promotion in Territory such
as advertising in magazines or attending exhibitions as follows ;




4.1.1
When the distributor reaches the Minimum Annual Purchase Objective referred to
the above Article 3.2, the seller shall provide the distributor with 3% of the
Minimum Annual Purchase in the following year as MDF.




4.1.2
When the distributor reaches80% ~ 99% of the Minimum Annual Purchase Objective
referred to the above Article 3.2, the seller shall provide the distributor with
2.5% of the Minimum Annual Purchase in the following year as MDF.




4.1.3
When the distributor reaches less than 80% of the Minimum Annual Purchase
Objective referred to the above Article 3.2, the seller shall provide the
distributor with 2% of the Minimum Annual Purchase in the following year as MDF.




4.1.4
Seller agrees to reimburse Distributor 50% of total cost of the ISC West trade
show and will further provide products and on site engineering support for the
ASIS show.

 
ARTICLE 5. Responsibilities of Distributor



5.1
The Distributor shall perform all of its obligations under the Agreement and
shall make commercially reasonable efforts to promote, market and sell the
quantity of Products, and shall conduct its business consistent with the
reputation for quality enjoyed by Seller and its products. 

   

  The Distributor undertakes to focus its marketing effort on Seller’s products
but not to the exclusion of other products sold by the Distributor and
recognizes that the level of investment required to properly support the
Products is substantial.

 

5.2
The Distributor shall: (a) conduct its business in a manner that reflects
favorably on the Products and on the good name, goodwill and reputation of the
Seller; (b) avoid deception, misleading or unethical practices; and (c) promote
and further the interest of the Seller, its name and Products.




5.3
The Distributor may contact the Seller for assistance, and shall do so in the
event a defect can not be resolved by the distributor within a reasonable period
of time or to the satisfaction of the Distributor's customer. Nothing herein,
however, shall be interpreted as creating any obligation or liability for the
Seller to provide, or to provide free of charge, any service or assistance to
any customer of the Distributor, unless specifically agreed otherwise by the
Seller in writing.

 
-3-

--------------------------------------------------------------------------------

CONFIDENTIAL
 

5.4
The Distributor shall maintain an inventory of spare parts and Product
components sufficient to be able to maintain the Products in serviceable
condition throughout the Term of this Agreement. The Distributor shall have the
opportunity to order within six (6) months after termination or expiration of
this Agreement the requisite quantity of spare parts and Product components or,
if such products are no longer manufactured by the Seller, functionally
equivalent units in order to fulfill its obligations, against then Distributor
pricing. .




5.5
The relationship hereby established between SAMSUNG and Distributor during the
term of this Agreement shall be solely that of seller and buyer, and nothing
herein contained shall be deemed to authorize or empower Distributor to act as
agent nor employee of SAMSUNG. Distributor shall not enter into any contract or
agreement or make any commitment, representation, guarantee or warranty, except
the warranty provisions, , which binds or will bind SAMSUNG or otherwise act in
the name of or on behalf of SAMSUNG without specific written approval of
SAMSUNG. 




5.6
If and when SAMSUNG indicates or makes an inquiry as to the quality of services
provided or rendered by Distributor, Distributor shall immediately investigate
and take proper corrective measures, and following such implementation of the
corrective measures shall report to SAMSUNG of such measures.




5.7
Distributor shall at all times comply with all applicable laws, regulations and
orders in force in the Territory.




5.8
The details of Seller’s warranty obligation shall be determined by the Warranty
Service Agreement to be made and entered into separately with this Agreement
between Seller and Distributor.

 
ARTICLE 6. PROPRIETARY AND INTELLECTUAL PROPERTIES



6.1
The Distributor acknowledges and agrees that all information disclosed directly
and or indirectly by the Seller or embodied in the Products and relating in any
way to the markets, products, plans and business of the Seller or the designs
and technical data relating to the Products, other than information in general
circulated published form or specifically designated as non-confidential by the
Seller, is confidential and proprietary to the Seller.



ARTICLE 7. PRICES AND TERMS OF PAYMENT



7.1
Prices for the Products and other options shall be as set forth in the current
price list, excluding of the applicable discount entitled to the Distributor.
The Seller, at its sole discretion, may change the prices of the Products. In
the event of a price increase, Seller will provide advance notice to Distributor
of 30 days for new purchase orders. However, the Distributor may negotiate the
price on the basis of the market situation. The Seller shall endeavor to notify
the Distributor of any change in pricing by written notice made at least 30
(thirty) days prior to the effective date. Seller agrees to provide Distributor
with best pricing given to other distributors and customers within the
Territory.

 
-4-

--------------------------------------------------------------------------------

CONFIDENTIAL
 

7.2
Prices for spare parts shall be in accordance with the Spare Parts Price List
less Distributor’s discount issued from time to time.




7.3
All Payments shall be made in United States Dollars (USD). The payment shall be
in full amount for all purchases affected hereunder according to the terms and
conditions agreed. The Seller shall make commercially reasonable efforts to
deliver the Products on a timely manner as reflected within the delivery
schedule.




7.4
All prices are quoted by the Seller on the basis of FOB China or Korea Port(s),
unless otherwise agreed.




7.5
The Distributor shall pay the Seller the amounts due for Products ordered
hereunder by Telegraphic Transfer within 90 days from the date of shipment. 

   

7.6   

 
ARTICLE 8. TERMINATION



8.1
Seller shall have the right to terminate this Agreement if:


 

a)  
Seller can no longer retain the distributorship due to Seller’s policy or any
governmental policies or regulations;

   

b)  
Seller determines that invalidation or retraction of Distributor’s
distributorship is warranted due to failure or breach of Distributor’s
obligations of this Agreement;

   

c)  
Seller terminates or no longer engages in its CCTV business in the Territory or
transfers substantial portion of its CCTV business to an unaffiliated third
party.



Upon termination of this Agreement pursuant to Section 8.1, neither party shall
be liable to the other, either for compensation or for damages of any kind or
character whatsoever, on account of the loss by Seller or Distributor and/or
Distributor of present or prospective profits on sales or anticipated sales,
good will, or expenditures, investments or commitments made in connection
therewith or in connection with the establishment, development or maintenance of
distributor’s/Distributor’s business, except that termination shall not
prejudice or otherwise affect the rights or liabilities of the parties with
respect to Products sold under this Agreement or any indebtedness then owing by
either party to the other



8.2
Upon termination or expiration of the Agreement for whatever reason, Seller will
have no obligation to grant negotiation or offer to Distributor/Distributor an
extension or renewal to this Agreement or any other new distributorship
agreement.




8.3
This Agreement may be terminated at the option of the non-defaulting party,
effective immediately upon a prior written notice of termination given to the
other party, in each of the following events:




1.   
When the other party becomes bankrupt or insolvent or has its business placed in
the hands of receiver, assignee or trustee, whether by voluntary act or
otherwise;

   

2.   
When the other party attempts to assign this Agreement or any rights hereunder
to a third party without the party’s prior written consent;

   

3.   
If the other party ceases to function as a going concern or to conduct its
operations in the normal course of business, as this is described in the terms
of this agreement;


 
-5-

--------------------------------------------------------------------------------

CONFIDENTIAL
 

4.   
If the other party shall not have remedied a breach or failure to perform or
observe its obligations under this Agreement within thirty (30) days of a
written notice requiring the remedy of such breach or failure;

   

5.   
If Distributor breaches its obligations regarding the confidentiality
information as provided in Article 9;

   

6.   
If Distributor breaches its obligations of the Minimum Annual Purchase as
provided in Article 3

   

7.   
If Distributor breaches its obligations of the Payment as provided in Article 7.

 
ARTICLE 9. CONFIDENTIALITY


Distributor and Seller shall not be allowed to make use of any business or trade
secrets or other information of the Seller or to pass those secrets on to any
third party without prior written consent of the Seller. Distributor and Seller
shall not disclose to any third party without the prior written consent of
Seller, nor use for any purpose other than the performance of the obligations
under this Agreement, any confidential information concerning the Products or
business affairs of Seller (including but not limited to prices, discounts,
terms and conditions of sales, customers, business affairs, Products, or Product
specification) which it receives directly or indirectly from Seller, or which it
requires or develops in the course of its transactions with Seller. The
obligation herein provided shall survive the termination or expiration of this
Agreement for five (5) years. The Seller Price Lists for Products and Spare
Parts shall be deemed as Confidential Information, remain as the property of the
Seller and must be kept private & confidential.


ARTICLE 10. FORCE MAJEURE



10.1
Either party shall be excused from and bear no liability for any delay or
failure to perform any obligations relating to this Agreement or any purchase
order hereunder due to causes beyond its reasonable control, including, but not
limited to, acts of God, natural disasters, earthquakes, fire, riots, flood,
material shortages, strikes, delays in transportation or inability to obtain
labor or materials through its regular sources. The time for performance of any
such obligation shall be extended for the time period lost by reason of the
delay.



ARTICLE 11. Governing Law and Dispute Resolution



11.1
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, USA. Any dispute, controversy or difference which may
arise between the parties, out of or in relation to or in connection with this
Agreement or for the breach hereof which cannot be settled amicably shall be
finally settled by arbitration in the place and country of the respondent in
accordance with the rules of International Chamber of Commerce, whose award
shall be final and binding upon both parties.


 
ARTICLE 12. MISCELLANEOUS 



12.1
Entire Agreement / Amendments: This Agreement constitutes the entire
understanding between Seller and Distributor with respect to the subject matter
hereof and shall supersede and revoke all prior agreements, representations,
communications, oral or written, between the parties hereto. No amendment,
modification or alteration of any terms of this Agreement shall be binding on
either party unless the same shall be made in writing dated subsequent to the
date hereof and executed by or on behalf of the parties hereto.

 
-6-

--------------------------------------------------------------------------------

CONFIDENTIAL
 

12.2
Waiver: Failure or delay by either party to assert any of its rights on any one
occasion under this Agreement shall in no way be construed as a waiver of such
rights on any other future occasion, nor shall delay on the part of either party
to act upon any breach be deemed a waiver thereof nor shall a waiver of any
right by either party constitute or be deemed a waiver of any other right expect
for the conditions as described in Section 3.4.

 

12.3
Severability:  The terms and conditions of this Agreement shall be applicable
severally to each Product, if more than one, and any dispute affecting either
party's rights or obligations as to one or more Product(s) shall not affect the
rights granted hereunder as to any other Product. If any provision of this
Agreement is held to be invalid or unenforceable by a court of competent
jurisdiction, then the remaining provisions will nevertheless remain in full
force and effect, and the parties will negotiate in good-faith a substitute,
valid and enforceable provision which most nearly effects the parties' intent in
entering into this Agreement.




12.4
References: All references in this Agreement to "days" shall, unless otherwise
specified herein, mean calendar days.




12.5
Headings: The Section headings used in this Agreement are for convenience of
reference only. They shall not limit or extend the meaning of any provision of
this Agreement, and shall not be relevant in interpreting any provision of this
Agreement.




12.6
Product Use: Products are manufactured for standard commercial use and are not
intended to be sold or licensed for use in such applications as critical safety
systems in nuclear facilities.




12.7
No License: Neither this Agreement, nor the sale of Products under it, will be
deemed to give either party any licenses, immunities or other rights, directly
or by implication under the trademarks, trade names, patents, copyrights or any
other intellectual property rights of other, except as provided in this
Agreement.




12.8
Independent Contractor: This Agreement does not create or should not be
construed to create an agency relationship between Seller and Distributor.




12.9
Further Assurances: Each Party hereby covenants and agrees that it shall execute
and deliver such deeds and other documents as may be required to implement any
of the provisions of this Agreement.




12.10
No Assignment: Distributor may, directly or indirectly, in whole or in part,
neither by operation of law or otherwise, assign or transfer this Agreement or
delegate any of its obligations under this Agreement without Seller’s written
consent. Any attempted assignment, transfer or delegation without such prior
written consent will be void.

 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement the day and
year first written below.


-7-

--------------------------------------------------------------------------------

CONFIDENTIAL


The seller 
SAMSUNG ELECTRONICS CO., LTD
    The distributor,                

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

By :  
Position :  
Date :          2006
   
By: Steven E. Walin
Position: CEO
Date:            2006

 
This Agreement is executed in two original copies.


-8-

--------------------------------------------------------------------------------

CONFIDENTIAL